DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Claim Status
Claims 1,11,15,19,20,21,23 and 25-27 have been amended. 
Claims 9 and 18 are cancelled. 
Claims 1-8,10-17 and 19-32 are pending and examined as follows:

Drawings
The drawings were received on 7/14/2022.  These drawings are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: working head and power supply control unit in claim 9.
 The specification defines the working head as a handheld device having induction coils with a U-shaped core (paragraph 0068, lines 1-3). The specification defines the power supply control unit as user interface (paragraph 0066, lines 1-4).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8,10-20,23,24,26 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Meichtry (WO 2016/020071) in view of Fishman (WO 2016/115514).

With regards to claim 1, Meichtry discloses a method for inducing local heating in a sheet metal structure (method operating device 13 for removing dents in sheet metal structures, page 3 lines 1-2), comprising the method steps of: providing a sheet metal structure comprising an area to be heated (providing sheet metal 20, Fig. 1); providing a magnetic field generator for generating a magnetic field wherein the magnetic field generator comprises at least one electrical work coil and is arranged in a working head (electrical coil interconnected to the core, page 5 lines 1-3), wherein the working head further comprises at least one essentially U-shaped core (U-shaped core 26, Fig. 3), said U-shaped core comprising a first and a second leg and a yoke portion (Fig. 3), the at least one electrical work coil being interconnected with the U-shaped core the first and the second leg each comprising a free end and a connecting end (electrical coil interconnected to the core, page 5 lines 1-3), the connecting ends being arranged at the yoke portion (Fig. 3), wherein the distance between the free end of the first leg and the free end of the second leg is less than the distance between the connecting end of the first leg and the connecting end of the second leg (bottom portion 6 is a smaller distance than top portion 5 of working head 1, Fig. 5); positioning the magnetic field generator adjacent to the sheet metal structure (working head 1 positioned adjacent to sheet metal 20,Fig. 1) in the area to be treated such that it forms a resonance circuit arrangement together with the sheet metal structure (working head 1 is contacting metal 20 to remove dents by magnetic energy, Fig. 10).
Meichtry does not disclose applying at least one calibration current pulse having a specific frequency to the resonance circuit arrangement in order to determine the resonance frequency of the resonance circuit arrangement, wherein the at least one calibration current pulse is formed to prevent induction of high eddy currents; applying at least one power current pulse to the resonance circuit arrangement with the operation frequency of the current pulse corresponding to the resonance frequency of the resonance circuit arrangement as determined by the at least one calibration current pulse, wherein the at least one power current pulse is formed to induce high eddy currents.
Fishman teaches applying at least one calibration current pulse having a specific frequency to the resonance circuit arrangement in order to determine the resonance frequency of the resonance circuit arrangement (a resonance power supply for generating variable AC power to apply to an induction coil magnetically coupled to a work piece comprising at least one rectifier with power factor correction, abstract, lines 1-2) wherein the at least one calibration current pulse is formed to prevent induction of high eddy currents (inverter current signal pulses 77 are leading the inverter voltage single pulses 78 and the object of the inverter frequency control is to minimize the duration of the XOR pulses, paragraph 0600, lines 1-6); applying at least one power current pulse to the resonance circuit arrangement with the operation frequency of the current pulse corresponding to the resonance frequency of the resonance circuit arrangement as determined by the at least one calibration current pulse (inverter current signal pulses 77 are in phase with voltage signals pulses 79 and XOR pulses, paragraph 0060, lines 5-8), wherein the at least one power current pulse is formed to induce high eddy currents (coil inducing eddy current onto load surface, paragraph 0048, lines 12-14).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Meichtry with the resonance power supply as taught by Fishman in order to provide power transfer that can be dramatically improved at resonance frequency.
With regards to claim 2, Fishman teaches wherein a sequence of calibration current pulses is applied to the resonance circuit arrangement in order to determine the resonance frequency of the resonance circuit arrangement (inverter current signal pulses 77 are leading the inverter voltage single pulses 78 and the object of the inverter frequency control is to minimize the duration of the XOR pulses, paragraph 0600, lines 1-6).
With regards to claim 3, Fishman does not teach wherein the current pulses of the calibration sequence of current pulses have frequencies that differ from each other and that are between 58 kHz (kilohertz) and 62 kHz (kilohertz). It would have been an obvious matter of design choice to use the pulses of Fishman, since the applicant has not disclosed that wherein the current pulses of the calibration sequence of current pulses have frequencies that differ from each other and that are between 58 kHz (kilohertz) and 62 kHz (kilohertz) solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pulses of Fishman.
With regards to claim 4, Fishman teaches wherein the calibration sequence of current pulses comprises between 10 and 20 current pulses (pulses 77, 78, and 79 combine to be between 10 and 20 pulses, Fig. 8b).
With regards to claim 5, Fishman does not teach wherein the duration of each pulse of the calibration sequence of current pulses is between 15 ms and 20 ms. It would have been an obvious matter of design choice to use the pulses of Fishman, since the applicant has not disclosed that current pulses is between 15 ms and 20 ms solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pulses of Fishman.
With regards to claim 6, Fishman does not teach wherein a sequence of power current pulses is applied, having an envelope of modulation 50 Hz and operation frequency that is equal to the resonance frequency of the resonant circuit arrangement. It would have been an obvious matter of design choice to use the pulses of Fishman, since the applicant has not disclosed that wherein a sequence of power current pulses is applied, having an envelope of modulation 50 Hz and operation frequency that is equal to the resonance frequency of the resonant circuit arrangement solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pulses of Fishman.
With regards to claim 7, Fishman teaches wherein two sequences of power current pulses are separated by a minimum time period (sequences are separated by time period as described in Fig. 8b).
With regards to claim 8, Fishman teaches wherein the maximum total duration of the sequence of power current pulses can be preset (power switch 18 can be used to turn off and turn on the apparatus therefore set the sequence for any operations of the apparatus, Fig. 1)
With regards to claim 10, Meichtry discloses wherein the power supply unit (power supply and control unit 19, Fig. 1) and the working head (working head 1, Fig. 1) are interconnected interconnect by means of a cable (cable 12, Fig. 1).
With regards to claim 11, Fishman teaches wherein the power supply unit comprises an inverter (bridge inverter 43, Fig. 4).
With regards to claim 12, Fishman teaches wherein the inverter is a full-bridge inverter (bridge inverter 43, Fig. 4).
With regards to claim 13, Fishman teaches wherein the inverter is a full-bridge inverter (bridge inverter 43, Fig. 4).Fishman does not teach wherein the operating frequency of the inverter or of the converter is adjustable in order to tune it to the resonance frequency of the resonance circuit arrangement. It would have been an obvious matter of design choice to use the inverter as taught by Fishman, since the applicant has not disclosed that the operating frequency of the inverter or of the converter is adjustable in order to tune it to the resonance frequency of the resonance circuit arrangement solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the inverter of Fishman.
With regards to claim 14, Fishman does not teach wherein the current pulses of the calibration sequence of current pulses have frequencies that differ from each other and that are between 58 kHz (kilohertz) and 62 kHz (kilohertz). It would have been an obvious matter of design choice to use the pulses of Fishman, since the applicant has not disclosed that wherein the current pulses of the calibration sequence of current pulses have frequencies that differ from each other and that are between 58 kHz (kilohertz) and 62 kHz (kilohertz) solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pulses of Fishman.
With regards to claim 15, Fishman does not teach wherein a the power supply unit, the control unit and the working head are configured such that an impedance matching network with an envelope of modulation of about 50 Hz and an operation frequency of about 60 kHz is obtained. It would have been an obvious matter of design choice to use the pulses of Fishman, since the applicant has not disclosed that wherein a sequence of power current pulses is applied, having an envelope of modulation 50 Hz and operation frequency that is equal to the resonance frequency of the resonant circuit arrangement solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pulses of Fishman.
With regards to claim 16, Meichtry discloses wherein the power supply unit and the control unit are arranged in the same housing (power supply and control unit 19 is in one housing, Fig. 1).
With regards to claim 17, Miechtry discloses wherein the control unit (power supply and control unit 19, Fig. 1) comprises a means to set the specified duration of a power sequence of current pulses and/or the number of current pulses of a power sequence of current pulses (power supply and control unit 19 includes switches 14 on a user interface, Fig. 1).
With regards to claim 18, Meichtry a working head (working head 1, Fig. 1) comprising at least one magnetic field generator for generating a magnetic field (magnetic field generator 20, Fig. 1), comprising at least one electrical work coil (page 17, lines 1-2); at least one essentially U-shaped core (page 17, lines 3-5), said U-shaped core (page 17, lines 3- 5) comprising a first and a second leg (page 17, lines 3-5) and a yoke portion (core 26, Fig. 3), the at least one electrical work coil (page 17, lines 3-5) being interconnected with the U-shaped core (page 17, lines 3-5); the first and the second leg (core 26 has legs, Fig. 3) each comprising a free end (core 26, Fig. 3) and a connecting end (top of the core 26, Fig. 3), the connecting ends (connecting legs of core 26, Fig. 3) being arranged at the yoke portion (core 26, Fig. 3), wherein the distance between the free end of the first leg and the free end of the second leg is less than the distance (Fig. 3).
With regards to claim 19, Meichtry discloses wherein the free end of the first leg (free end of yoke 26, Fig. 3) comprises a protrusion (working face 8, Fig. 3) that protrudes in direction of the free end of the second leg (Fig. 3).
With regards to claim 20, Meichtry discloses wherein the working head (working head 1, Fig. 3) comprises a housing (Fig. 3) with at least one working face (working face 8, Fig. 3) foreseen to be brought in contact with an area to be treated in a sheet metal structure (sheet 20 contacted by working head 1, Fig. 11).
With regards to claim 21, Meichtry discloses wherein the free end of the first leg (free end of yoke 26, Fig. 3) comprises an active face (working face 8, Fig. 3) configured to align with a sheet metal structure (sheet 20 is contacted by working face 8 of working head 1, Fig. 10).
With regards to claim 22, Meichtry discloses wherein an area of the active face of the free end of the first leg (working face 8, Fig. 4) is smaller than a mean cross-section of the first leg (face of working head 1, Fig. 4).
With regards to claim 23, Meichtry discloses wherein the at least one U-shaped core is integrally made (yoke 26 is one part, Fig. 3).
With regards to claim 24, Meichtry discloses wherein the at least one U-shaped core is made from at least two bodies (free end and connecting end of yoke 26, Fig. 3).
With regards to claim 26, Meichtry discloses wherein the working head (working head 1, Fig. 1) comprises a cooling system in order to dissipate thermal energy from the magnetic field generator (passive cooling elements comprise cooling fins, page 10, lines 1-2).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Meichtry and Fishman as applied to claims 1-8,10-20,23,24,26 and 30-32 above, and further in view of Zieve (US 5,046,345).

With regards to claim 27, Meichtry and Fishman does not teach wherein at least one capacitor is arranged in the working head, the capacitor being electrically interconnected with the work coil.
Zieve teaches wherein at least one capacitor is arranged in the working head (), the capacitor being electrically interconnected with the work coil (slow capacitor bank and fast capacitor bank are electrically connected to a work coil 44 in a head element, col 8, lines 44-46).
It would have been obvious to one skilled in the art at the time the invention was made to modify the working head of Meichtry and Fishman with the capacitor banks as taught by Zieve in order to provide an efficient power supply for an induction heating apparatus.	
With regards to claim 28, Zieve teaches wherein the at least one capacitor is formed as a capacitor bank (slow capacitor bank and fast capacitor bank are electrically connected to a work coil 44 in a head element, col 8, lines 44-46).
With regards to claim 29, Zieve teaches wherein the working head comprises a first and a second capacitor bank (slow capacitor bank and fast capacitor bank are electrically connected to a work coil 44 in a head element, col 8, lines 44-46), the first and the second capacitor bank being electrically interconnected in series (Fig. 4).
With regards to claim 30-32, Meichtry discloses a method for inducing local heating in a sheet metal structure (method operating device 13 for removing dents in sheet metal structures, page 3 lines 1-2), which is capable of being used to remove dents, break adhesive connection or remove a sticker from a metal structure.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Meichtry and Fishman as applied to claims 1-8,10-20,23,24,26 and 30-32 above, and further in view of Ghiron et al (US 2007/0027353).

With regards to claim 25, Meichtry and Fishman does not disclose wherein the at least one U-shaped core is at least partially made from a magnetic powder material.
Ghiron et al teaches wherein the at least one U-shaped core is at least partially made from a magnetic powder material (a magnetic core device for example a powdered ferromagnetic core, paragraph 0033, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the core of Meichtry and Fishman with the core as taught by Ghiron et al in order to provide a highly saturable core.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.
Applicants arguments: Applicant argues the prior art does not teach all the limitations of claim 1.
Examiners response: Applicant has argued the prior art does not teach amended claim limitations of claim 1 that includes “providing a magnetic field generator for generating a magnetic field wherein the magnetic field generator comprises at least one electrical work coil and is arranged in a working head, wherein the working head further comprises at least one essentially U-shaped core, said U-shaped core comprising a first and a second leg and a yoke portion, the at least one electrical work coil being interconnected with the U-shaped core the first and the second leg each comprising a free end and a connecting end, the connecting ends being arranged at the yoke portion, wherein the distance between the free end of the first leg and the free end of the second leg is less than the distance between the connecting end of the first leg and the connecting end of the second leg”. Meichtry discloses providing a magnetic field generator for generating a magnetic field wherein the magnetic field generator comprises at least one electrical work coil and is arranged in a working head (electrical coil interconnected to the core, page 5 lines 1-3), wherein the working head further comprises at least one essentially U-shaped core (U-shaped core 26, Fig. 3), said U-shaped core comprising a first and a second leg and a yoke portion (Fig. 3), the at least one electrical work coil being interconnected with the U-shaped core the first and the second leg each comprising a free end and a connecting end (electrical coil interconnected to the core, page 5 lines 1-3), the connecting ends being arranged at the yoke portion (Fig. 3), wherein the distance between the free end of the first leg and the free end of the second leg is less than the distance between the connecting end of the first leg and the connecting end of the second leg (bottom portion 6 is a smaller distance than top portion 5 of working head 1, Fig. 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
   /TU B HOANG/   Supervisory Patent Examiner, Art Unit 3761